Citation Nr: 1450817	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease with degenerative joint disease of the lumbar spine, rated as 20 percent disabling prior to July 6, 2010, and 40 percent thereafter.  

2.  Entitlement to an increased initial rating for neurological manifestations of the left lower extremity, rated as 10 percent disabling prior to July 6, 2010, and 20 percent thereafter.  

3.  Entitlement to an effective date earlier than February 13, 2009, for the grant of service connection for major depressive disorder.  

4.  Entitlement to special monthly compensation (SMC) due to the need for aid and assistance. 


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Attorney 

ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1971 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent disability rating for a lumbar spine degenerative disc disease and granted a separate 10 percent rating for neurological manifestations of the left lower extremity.  Also on appeal is a May 2010 rating decision which denied entitlement to special monthly compensation.  

While the Veteran did not expressly appeal the July 2009 determination, new and material evidence, in the form of a July 2010 VA examination reflecting symptoms consistent with a higher rating, was received within one year from its issuance.  Therefore, the July 2009 rating decision did not become final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

A March 2011 rating decision increased the disability rating for a lumbar spine disability to 40 percent, effective July 6, 2010; and increased the disability rating for neurological manifestations of the left lower extremity from 10 to 20 percent, effective July 6, 2010.  

The issues of entitlement to special monthly compensation and entitlement to an effective date earlier than February 13, 2009, for the grant of service connection for major depressive disorder are addressed in the REMAND portion of this decision and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's lumbar spine disability has been productive of forward flexion to less than 30 degrees; ankylosis has not been shown.

2.  Prior to July 6, 2010, the Veteran's lumbar spine disability was manifested by left lower extremity neurological impartment of mild severity.  There was no evidence of muscle atrophy.

3.  From July 6, 2010, the Veteran's lumbar spine disability is manifested by left lower extremity neurological impairment of moderate severity.  There is no evidence of muscle atrophy. 


CONCLUSIONS OF LAW

1.  Prior to July 6, 2010, the criteria for a 40 percent rating, but no higher, for degenerative disc disease with degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2013).

2.  As of July 6, 2010, the criteria for a rating in excess of 40 percent for degenerative disc disease with degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2013).

3.  Prior to July 6, 2010, the criteria for a rating in excess of 10 percent for neurological manifestations of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2013).

4.  As of July 6, 2010, the criteria for a rating in excess of 40 percent rating, but no higher, for neurological manifestations of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In this case, appropriate notice was sent to the Veteran in January 2009 as to the lumbar spine disability.  The Veteran was explained how to substantiate his appeal.  Moreover, the left lower extremity claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include private treatment records, VA examination reports, VA treatment records, and statements from the Veteran and his spouse.  Further, the Veteran was medically evaluated in September 2008, January 2009, and July 2010, in connection with his claims for a lumbar disability and neurological manifestations of the left lower extremity.  The duty to assist has been fulfilled.

II. Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (2013).  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As in the case of the left lower extremity claim, where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell, 25 Vet. App. 32.  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.40 , 4.45 are not for consideration where a veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall afford the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar Spine& Neurological Manifestations

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5242, which follows the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Associated neurological symptoms are to be rating separately under the appropriate DC. 38 C.F.R. § 4.71a , General Formula, Note (1).

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note 5. 

In the present case, both prior to and from July 6, 2010, it has not been contended nor shown by medical evidence that the Veteran has a vertebral fracture (5285); complete bony fixation of the spine (DC 5286), or ankylosis of the lumbar spine (DC 5289 or General rating formula for diseases and injuries of the spine).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

III. Factual Background

On examination in September 2008, the Veteran reported pain, weakness, and stiffness in his lumbar spine.  He reported flare-ups approximately every six months, lasting two to three weeks.  The examiner recorded forward flexion to 45 degrees, with no change on repetition.  Extension was to 15 degrees, with no change on repetition.  Left lateral flexion was to 10 degrees, with no change on repetition; and right lateral flexion was to 20 degrees, with no pain on repetition.  Left and right rotation was to 45 degrees, with no pain on repetition.  

The Veteran had an extremely tender bilateral paravertebral spasm of the lower lumbar spine.  There was no evidence of weakness.  There was also no evidence of muscular or neurological abnormalities.  The Veteran was diagnosed with degenerative disk disease (DDD) with degenerative join disease (DJD).  

On examination in January 2009, the Veteran reported constant soreness with a severe sharp pain across the lumbar area.  He reported severe flare-ups occurring daily, lasting minutes up to one hour.  The Veteran estimated that the extent of additional limitation of motion or other functional impairment during flare-ups was 50 percent.    

On examination, ranges of motion were recorded as forward flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, and left and right lateral rotation to 15 degrees.  The ranges of motion remained unchanged following repetitive motion.  

The examiner noted the Veteran had an antalgic gait and a sensory examination revealed decreased sensation along the left distal lateral lower extremity and dorsal lateral foot.  Motor and reflex examinations were normal.  There was no evidence of muscle atrophy or ankylosis of the thoracolumbar spine.  The diagnosis provided was lumbar DDD/DJD with left L5-S1 radiculopathy and Grade I retrolisthesis L5-S1.  

On examination in July 2010, the Veteran reported constant pain in his low back that ranged from achy to sharp in nature.  He reported flare-ups several times per day lasting several minutes.  He described becoming incapacitated during flare-ups.  He also reported stiffness, weakness, spasm, and spine pain that radiated down both legs.  

On examination, ranges of motion were recorded as forward flexion to 10 degrees, extension to 10 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 15 degrees.  There was objective evidence of pain on active range of motion.  The examiner explained that he was unable to perform repetitive motion testing as the Veteran was so unsteady on his feet and almost fell trying to complete the ranges of motion above.  

The examiner noted that the Veteran had an antalgic gait.  Other abnormalities observed included spasm, guarding, tenderness, weakness and pain with motion.  There was no evidence of muscle atrophy nor was there any evidence of ankylosis of the thoracolumbar spine.  The diagnosis was DJD of the lumbar spine with multiple disc protrusions.  

On a separate peripheral nerves examination also conducted in July 2010, the Veteran reported experiencing symptoms in both legs.  He reported radiating pain, numbness, burning and tingling in both lower extremities.  

Reflex examination showed hypoactive left/right knee and ankle jerk.  Sensory examination revealed decreased vibration, position sense, and sensation in the left/right lower extremity.  Motor examination showed 3/5 active movement against gravity at the knees, ankles, great toe, and left/right hip extension.  A 2/5, signifying active movement gravity eliminated was recorded for left/right hip flexion.  Muscle tone was normal and there was no evidence of muscle atrophy.  The Veteran had an antalgic gait, poor propulsion, and was unsteady on his feet.  

The diagnosis provided was radiculopathy of the bilateral lower extremities.  The examiner noted that the problem associated with the diagnosis was neurological manifestations of the left leg in the form of nerve dysfunction and neuralgia.  The impairment was noted as affecting the sciatic nerve.  

IV. Analysis

Prior to July 6, 2010 - Lumbar Spine 

Prior to July 6, 2010, the Board finds that an increased 40 percent rating is warranted for the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  On examination in January 2009, the Veteran reported flare-ups and estimated that they resulted in an additional 50 percent limitation of motion.  The examiner did not provide an estimation of additional loss of limitation of motion during flare-ups.  The Board finds the Veteran competent to provide an estimate as to the limitation of motion experienced during flare-ups.  Further, the Board finds the Veteran to be credible in this regard.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

Forward flexion was recorded to 60 degrees on the January 2009 examination.  Taking into account the Veteran's estimation, forward flexion was limited by an additional 30 degrees, meaning during extreme instances of flare-ups, his forward flexion was limited to the required 30 degrees necessary for the higher 40 percent rating under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. A higher rating is not warranted, however, as the evidence did not show that prior to July 26, 2010, the Veteran had ankylosis of the thoracolumbar spine.  

From July 6, 2010- Lumbar Spine 

From July 6, 2010, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  On examination in July 2010, forward flexion was recorded to 10 degrees.  There was no evidence of muscle atrophy nor was there any evidence of ankylosis of the thoracolumbar spine.  Thus, the next higher rating of 50 percent is not warranted.  Id.  The Board notes the Veterans reports of becoming incapacitated during flare-ups is not definitionally equivalent to an actual incapacitating episode according to Note (1) in DC 5243, since there is no indication this bed rest is physician-prescribed, only instead at the Veteran's personal election.

Prior to July 6, 2010 - Neurological Manifestations of the Left Lower Extremity

The Board notes that the effective date for the establishment of a 10 percent rating for neurological manifestations of the left lower extremity is January 13, 2009, the date of a VA examination.  The Board finds, initially, that prior to this date there is no evidence of neurological manifestations attributable to his lumbar spine disability.  See e.g. VA Examination, dated September 2008.  

Throughout the appeal period prior to July 6, 2010, the Veteran's neurological symptoms of the left lower extremity attributable to his lumbar spine were appropriately classified as mild and a disability rating in excess of 10 percent is unwarranted.  38 C.F.R. § 4.124a.  Indeed, at the September 2008 examination straight leg raising was normal, reflexes were normal, and sharp and light touch was intact.  Muscle strength was also normal.  Moreover, the January 2009 VA examination found no evidence of muscle atrophy and reflex and motor examinations were normal.  The examiner noted decreased sensation along the left distal lateral lower extremity and dorsal lateral foot, and further noted appositive Lasegue's sign.  However, these findings are deemed consistent with the 10 percent rating, when considered in the context of the totality of the evidence (i.e., the normal reflex findings) shown at that examination.

From July 6, 2010 - Neurological Manifestations of the Left Lower Extremity 

From July 6, 2010, the Board finds that an evaluation of 40 percent is warranted for neurological manifestations of the left lower extremity.  Given the Veteran's reports of pain and numbness along with the examiner's findings of decreased motor movement, reflexes and sensation, a higher 40 percent rating on the basis of moderately severe incomplete paralysis in the left lower extremity is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  However, as there was no evidence of muscle atrophy, a 60 percent rating is not allowable.  Id.  

V. Extraschedular Considerations

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran primarily describes pain, numbness and limited motion associated with his lumbar spine disability.  The Board finds the scheduler rating criteria reasonably describe the Veteran's lumbar spine disability level and symptomatology.  This means the rating criteria contemplates the Veteran's lumbar spine disability picture, and it is not exceptional.  Thun, v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

	(CONTINUED ON NEXT PAGE)


ORDER

Prior to July 6, 2010, a 40 percent rating, but no higher, for lumbar strain, is granted.

As of July 6, 2010, a rating in excess of 40 percent for lumbar strain is denied. 

For the entire appellate period and prior to July 6, 2010, a rating in excess of 10 percent for neurological manifestations of the left lower extremity, is denied.  

As of July 6, 2010, a 40 percent rating, but no higher, for neurological manifestations of the left lower extremity, is granted.  


REMAND

In May 2010, the Veteran filed a notice of disagreement "on the effective date on all claimed service connected conditions" noted in a March 2010 rating decision.  The Board interprets this to mean that he desired to appeal the effective date of February 13, 2009, chosen by the RO for the grant of service connection for a psychiatric disorder, to include major depressive disorder.  To date, the RO has not issued a statement of the case on this issue.  Therefore, the claim must be remanded for this purpose.  Manlincon v. West, 12 Vet. App. 238, 240-41  (1999)

With regard to the claim of entitlement to special monthly compensation, the Board notes the May 2010 rating decision denied the claim based on the Veteran's failure to report for a scheduled SMC examination.  In his May 2010 Notice of Disagreement, the Veteran explained that he did not receive notice of the scheduled examination.  While examinations were rescheduled with respect to his lumbar spine and associated neurological disabilities, there is no indication in the file that another SMC examination was rescheduled.  As such, on remand, the Veteran should be scheduled for a VA aid and attendance examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the Veteran and his representative with a statement of the case (SOC) addressing the issue of entitlement to an effective date earlier than February 13, 2009, for the grant of service connection for major depressive disorder.  

2.  Schedule the Veteran for a VA aid and attendance/housebound examination.  The claims file must be made available to the examiner.  

The examiner must discuss the impact of the service-connected disabilities on the Veteran's ability to care for hygiene, dressing himself, feeding himself, attending to the wants of nature, protecting himself from the hazards or dangers incident to his daily environment, and indicate the extent to which the Veteran is "bedridden."

The examiner is asked to provide an opinion responding to the following questions:

(A)  Is the Veteran "bedridden" such that he has to remain in bed due to his service-connected disabilities?

(B)  Does the Veteran require the regular aid and attendance of another due to his service-connected disabilities?

(C)  Is the Veteran substantially confined, due to service-connected disabilities, to his dwelling and the immediate premises, and if so, is it reasonably certain that this is permanent?

All opinions should be supported by clear rationale.  If the examiner is unable to provide a requested opinion, the examination report should so state.  

3.  Readjudicate the issues on appeal.  If any benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board if otherwise in order.   



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


